20-05027-rbk Doc#37 Filed 08/12/20 Entered 08/12/20 16:33:24 Main Document Pg 1 of 2




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

  IN RE:                                                     '
                                                             '
  KRISJENN RANCH, LLC, KRISJENN                              '         ADVERSARY CASE NO. 20-05027-rbk
  RANCH, LLC, SERIES UVALDE                                  §
  RANCH, KRISJENN RANCH, LLC,                                §         LEAD BANKRUPTCY CASE NO.
  SERIES PIPELINE ROW                                        §         20-50805-rbk
      Plaintiff,                                             §
                                                             §
  v.                                                         §
                                                             §
  DMA PROPERTIES, INC. AND                                   §
  LONGBRANCH ENERGY, LP                                      '
     Defendants.                                             '         CHAPTER 11

                                 NOTICE OF APPEARANCE AND REQUEST
                                       FOR SERVICE OF PAPERS

           Please take notice that the undersigned of JONES, ALLEN & FUQUAY, L.L.P. hereby appears

  on behalf of McLEOD OIL, LLC, and respectfully requests that all notices which are required to be

  given in this case and all papers which are required pursuant to 11 U.S.C. ' 1109(b) and

  Bankruptcy Rules 2002(a) and (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy

  Procedure, be served upon JONES, ALLEN & FUQUAY, L.L.P. at the address, telephone and facsimile

  number listed below:

                                                Laura L. Worsham, Esq.
                                            JONES, ALLEN & FUQUAY, L.L.P.
                                                8828 Greenville Avenue
                                                  Dallas, Texas 75243
                                              Telephone: (214) 343-7400
                                               Facsimile: (214) 343-7455
                                           E-mail: lworsham@jonesallen.com



  NOTICE OF APPEARANCE B Page 1
  J:\LLW\McLeod Oil\KrissJenn Ranch, LLC - Bankruptcy 20-50805\5.1.20 Adversary No. 20-05027 Krissjenn v. DMA and Longbranch\LLW
  Notice of Appearance in Adv. Proceeding.docx
20-05027-rbk Doc#37 Filed 08/12/20 Entered 08/12/20 16:33:24 Main Document Pg 2 of 2




                                                             Respectfully submitted,

                                                             JONES, ALLEN & FUQUAY, L.L.P.
                                                             8828 Greenville Avenue
                                                             Dallas, Texas 75243
                                                             Telephone: (214) 343-7400
                                                             Facsimile: (214) 343-7455

                                                             By:         /s/ Laura L. Worsham
                                                                       Laura L. Worsham
                                                                       State Bar No. 22008050

                                                             Attorneys for McLEOD OIL, LLC


                                            CERTIFICATE OF SERVICE

         I do hereby certify that a true and correct copy of the above Notice of Appearance has been
  served electronically on all counsel of record on this 12th day of August, 2020:


                                                                        /s/ Laura L. Worsham
                                                                       Laura L. Worsham




  NOTICE OF APPEARANCE B Page 2
  J:\LLW\McLeod Oil\KrissJenn Ranch, LLC - Bankruptcy 20-50805\5.1.20 Adversary No. 20-05027 Krissjenn v. DMA and Longbranch\LLW
  Notice of Appearance in Adv. Proceeding.docx
